DETAILED ACTION
This action is in response to claims filed 17 July, 2018 for application 16/038074 filed 17 July, 2018. Currently claims 1-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-18 and 20-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodjat et al. (US 2010/0274736).

Regarding claims 1, 14, 27 and 28, Hodjat discloses: A computer-implemented method for discovering solutions to a provided problem, comprising the steps of: 
providing a computer system having a memory having a candidate pool database identifying a pool of candidate individuals, each candidate individual identifying a potential solution to the problem, each candidate individual further having associated therewith a respective fitness estimate, a respective testing experience level, and a respective value for a partition tag (“During each additional evaluation period, genes whose fitness fall below a threshold value are discarded.  Genes that survive the one or more evaluation periods, as requested by the server, are stored in an elitist gene pool for selection by the server.  The threshold values used to evaluate a gene's fitness corresponding to multiple time periods may or may not be equal.” [0008], “To establish an initial approximation for the genes' fitness, as described further below, the genes' fitness are first evaluated over a subset of the available data.  The time period over which a gene's fitness has been evaluated is referred to herein as the gene's maturity age, also referred to herein as the gene's age.  Genes that reach a predefined age are enabled to reproduce and contribute to the next generation of genes.  Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions.” [0037], “In accordance with some embodiments of the present invention, the server divides the gene pool into a number Z of different classes.  Accordingly, the server divides the client computers into Z groups each being associated with a different gene class.  For example, clients in group 1 are associated with class 1 genes; clients in group 2 are associated with class 2 genes; and clients in group Z are associated with class Z genes.  Different groups may or may not have the same number of client.  The server maintains a record of the class to which each gene and client belong.  The genes in each class are characterized, in part, by a different subset of indicators that collectively and together with a multitude of conditions define the gene pool.  Each class is thus enabled to contribute to a partial solution or make recommendations in a search space defined by the indicators associated with that class.” [0054], note: fitness is fitness estimate, a gene’s maturity age is a testing experience level, and a gene’s class is a partition tag.); 
(“The historical data used to evaluate a gene's fitness is significant.  Therefore, even with today's high processing power and large memory capacity computers, achieving quality results within a reasonable time is often not feasible on a single machine.  A large gene pool also requires a large memory and high processing power.  In accordance with one embodiment of the present invention, scaling is used to achieve high quality evaluation results within a reasonable time period.  The scaling operation is carried out in two dimensions, namely in pool size as well as in evaluation of the same gene to generate a more diverse gene pool so as to increase the probability of finding fitter genes.  Therefore, in accordance with one embodiment of the present invention, the gene pool is distributed over a multitude of clients for evaluation.” [0038]); 
a computer system updating the fitness estimates for tested ones of the individuals, in dependence upon the results of such testing (“Each client continues to evaluate its gene pool using historical data that the client periodically receives on a sustained and continuing basis.  In other words, a gene's performance (also referred to herein as the genes' fitness) continues to be evaluated over additional historical data that are received periodically and on a continuing basis by the clients.  Genes that satisfy one or more predefined conditions are transmitted to the server.” [0038]); 
a computer system assigning each candidate individual in the pool of candidate individuals into one of a plurality of competition groups in dependence upon the testing (“In accordance with another embodiment of the present invention, gene distribution is also used to increase the speed of evaluation of the same gene.  To achieve this, genes that are received by the server but have not yet reached a certain maturity age or have not yet met one or more predefined conditions, may be sent back from the server to a multitude of clients for further evaluation.  The evaluation result achieved by the clients (alternatively called herein as partial evaluation) for a gene is transferred back to the server.  The server merges the partial evaluation results of a gene with that gene's fitness value at the time it was sent to the clients to arrive at a fitness measure for that gene.  For example, assume that a gene is 500 evaluation days old and is sent from the server to, for example, two clients each instructed to evaluate the gene for 100 additional days.  Accordingly, each client further evaluates the gene for the additional 100 stock-days and reports its evaluation results to the server.” [0039], note: each client would have other genes being evaluated and each client is being interpreted as a competition group that the gene is assigned to based on its age); and 
a computer system selecting individuals for discarding from the pool of candidate individuals in dependence upon their assigned competition group (“Upon completion of the performance evaluation of all its genes, each client computer selects and places its best performing genes (surviving genes) in elitist pool 26.  In one embodiment, the surviving genes may be, e.g., the top 5% performers of the gene pool as determined by the rate of return of their recommendations.  In other embodiments, the surviving genes are genes whose fitness exceeds a predefined threshold value.  The remaining genes that fail to meet the required conditions for fitness do not survive and are discarded.  Each client continues to evaluate its elitist (surviving) genes using the historical trading data that the client continues to receive on a periodic basis.” [0043]).

Regarding claims 2 and 15, Hodjat discloses: The method of claim 1, wherein each of the candidate individuals is associated with values for a plurality of partition tags, and wherein the step of assigning comprises assigning each of the candidate individuals to one of the competition groups in dependence upon a combination of the plurality of partition tag values associated with the candidate individual (“Referring to FIG. 4, assume that server 310 enables mixing of the genes.  Accordingly, server 310 may send, for example, class 1 genes it receives from clients 320.sub.i1 only to other class 1 clients for further evaluation; or send, for example, class 4 genes it receives from clients 320.sub.i4 only to class 4 clients for further evaluation.  Assume, for example, that the genes in the first class are enabled to use indicators Tick-price, trade volume and the volatility of the stocks, and the genes in the second class are enabled to use indicators Tick-price, MACD and ADX information.  Assume further that the server merges the first and second class of genes to from a new class of genes.  Accordingly, the indicators used by the newly generated class include Tick-price, trade volume, volatility, MACD, and ADX information.  The merging of the genes helps to minimizes any convergence that may result from finding a local optima that is not the optimum point.  The merged classes may or may not be discarded.” [0059], see also [0027]).
claims 3 and 16, Hodjat discloses: The method of claim 1, wherein the each of the competition groups is associated with a range of partition tag values, and wherein assigning each candidate individual into a competition group comprises assigning the candidate individual to a competition group associated with a range of partition tag values that includes the partition tag value of the candidate individual (“In some embodiments, two or more classes are merged to generate a new class of genes represented by at least the union of the indicator subsets of the merged classes.  Accordingly, in some embodiments the new class is represented by the union of the indicator subsets of the merged classes.  In other embodiments, the new class is represented by the union of the indicator subsets of the merged classes in combination with a new subset of indicators different from the indicator subsets of the merged classes.  In yet other embodiments, a merge of two classes additionally results in the addition of a new class represented by a different subset of indicators that may be randomly generated.” [0027]).

Regarding claims 4 and 17, Hodjat discloses: The method of claim 1, wherein the competition group to which each individual is assigned is further dependent upon the individual's testing experience level (“In some embodiments, to increase the age if a gene(s) stored in pool 14, server 10 sends the gene to a number of client computers each instructed to perform further evaluation of the gene over a different set of trading days.  For example, assume four client computers are selected to further evaluate the fitness of a gene stored in pool 14.  Accordingly, the first selected client computer is instructed to evaluate the gene over a first time period; the second selected client computer is instructed to evaluate the gene over a second time period; the third selected client computer is instructed to evaluate the gene over a third time period; and the fourth selected client computer is instructed to evaluate the gene over a fourth time period.  It is understood that the first, second, third and fourth time periods are different time periods that may or may not overlap with one another.” [0049]).

Regarding claims 5 and 18, Hodjat discloses: The method of claim 1, wherein the partition tag of the candidate individual is a property of the individual (“In accordance with some embodiments of the present invention, the server divides the gene pool into a number Z of different classes.  Accordingly, the server divides the client computers into Z groups each being associated with a different gene class.  For example, clients in group 1 are associated with class 1 genes; clients in group 2 are associated with class 2 genes; and clients in group Z are associated with class Z genes.  Different groups may or may not have the same number of client.  The server maintains a record of the class to which each gene and client belong.  The genes in each class are characterized, in part, by a different subset of indicators that collectively and together with a multitude of conditions define the gene pool.  Each class is thus enabled to contribute to a partial solution or make recommendations in a search space defined by the indicators associated with that class.” [0054]).

claims 7 and 20, Hodjat discloses: The method of claim 1, wherein the partition tag value of the candidate individual is a predefined measure of diversity of the candidate individual relative to other individuals in the candidate individual pool (“Referring to FIG. 4, assume that server 310 enables mixing of the genes.  Accordingly, server 310 may send, for example, class 1 genes it receives from clients 320.sub.i1 only to other class 1 clients for further evaluation; or send, for example, class 4 genes it receives from clients 320.sub.i4 only to class 4 clients for further evaluation.  Assume, for example, that the genes in the first class are enabled to use indicators Tick-price, trade volume and the volatility of the stocks, and the genes in the second class are enabled to use indicators Tick-price, MACD and ADX information.  Assume further that the server merges the first and second class of genes to from a new class of genes.  Accordingly, the indicators used by the newly generated class include Tick-price, trade volume, volatility, MACD, and ADX information.  The merging of the genes helps to minimizes any convergence that may result from finding a local optima that is not the optimum point.  The merged classes may or may not be discarded.” [0059], note: usable indicators is interpreted as a measure of diversity.).

Regarding claims 8 and 21, Hodjat discloses: The method of claim 1, wherein the problem includes a plurality of sub-problems, and wherein the partition tag value identifies one of the sub-problems addressed by the candidate individual (“In accordance with some embodiments of the present invention, the server divides the gene pool into a number Z of different classes.  Accordingly, the server divides the client computers into Z groups each being associated with a different gene class.  For example, clients in group 1 are associated with class 1 genes; clients in group 2 are associated with class 2 genes; and clients in group Z are associated with class Z genes.  Different groups may or may not have the same number of client.  The server maintains a record of the class to which each gene and client belong.  The genes in each class are characterized, in part, by a different subset of indicators that collectively and together with a multitude of conditions define the gene pool.  Each class is thus enabled to contribute to a partial solution or make recommendations in a search space defined by the indicators associated with that class.” [0054]).

Regarding claims 9 and 22, Hodjat discloses: The method of claim 1, further comprising a step of: generating a new candidate individual from one or more parent individuals, wherein the partitions tag of the new candidate individual is dependent upon the partition tags of the new candidate's parent individuals (“Referring to FIG. 4, assume that server 310 enables mixing of the genes.  Accordingly, server 310 may send, for example, class 1 genes it receives from clients 320.sub.i1 only to other class 1 clients for further evaluation; or send, for example, class 4 genes it receives from clients 320.sub.i4 only to class 4 clients for further evaluation.  Assume, for example, that the genes in the first class are enabled to use indicators Tick-price, trade volume and the volatility of the stocks, and the genes in the second class are enabled to use indicators Tick-price, MACD and ADX information.  Assume further that the server merges the first and second class of genes to from a new class of genes.  Accordingly, the indicators used by the newly generated class include Tick-price, trade volume, volatility, MACD, and ADX information.  The merging of the genes helps to minimizes any convergence that may result from finding a local optima that is not the optimum point.  The merged classes may or may not be discarded.” [0059]).

Regarding claims 10 and 23, Hodjat discloses: The method of claim 9, further comprising steps of: including the new candidate individual to the candidate pool database; and repeating the steps of testing, updating, assigning and selecting (Fig 2).

Regarding claims 11 and 24, Hodjat discloses: The method of claim 1, wherein selecting individuals for discarding from the pool of candidate individuals comprises: discarding from a particular one of the competition groups the least fit individual in the particular competition group as indicated by the fitness estimates  (“Upon completion of the performance evaluation of all its genes, each client computer selects and places its best performing genes (surviving genes) in elitist pool 26.  In one embodiment, the surviving genes may be, e.g., the top 5% performers of the gene pool as determined by the rate of return of their recommendations.  In other embodiments, the surviving genes are genes whose fitness exceeds a predefined threshold value.  The remaining genes that fail to meet the required conditions for fitness do not survive and are discarded.  Each client continues to evaluate its elitist (surviving) genes using the historical trading data that the client continues to receive on a periodic basis.” [0043]).
claims 12 and 25, Hodjat discloses: The method of claim 1, wherein selecting individuals for discarding from the pool of candidate individuals comprises: discarding from each particular one of the competition groups in a subset of the competition groups the least fit individual in the particular competition group as indicated by the fitness estimates  (“Upon completion of the performance evaluation of all its genes, each client computer selects and places its best performing genes (surviving genes) in elitist pool 26.  In one embodiment, the surviving genes may be, e.g., the top 5% performers of the gene pool as determined by the rate of return of their recommendations.  In other embodiments, the surviving genes are genes whose fitness exceeds a predefined threshold value.  The remaining genes that fail to meet the required conditions for fitness do not survive and are discarded.  Each client continues to evaluate its elitist (surviving) genes using the historical trading data that the client continues to receive on a periodic basis.” [0043]).

Regarding claims 13 and 26, Hodjat discloses: The method of claim 1, wherein selecting individuals for discarding is performed further in dependence upon other predetermined criteria  (“Upon completion of the performance evaluation of all its genes, each client computer selects and places its best performing genes (surviving genes) in elitist pool 26.  In one embodiment, the surviving genes may be, e.g., the top 5% performers of the gene pool as determined by the rate of return of their recommendations.  In other embodiments, the surviving genes are genes whose fitness exceeds a predefined threshold value.  The remaining genes that fail to meet the required conditions for fitness do not survive and are discarded.  Each client continues to evaluate its elitist (surviving) genes using the historical trading data that the client continues to receive on a periodic basis.” [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat in view of Yi-Kuei et al. (US 2012/0095611).

Regarding claims 6 and 19, Hodjat discloses ages of candidate individuals, however, does not explicitly disclose: The method of claim 1, wherein the partition tag of the candidate individual is an ancestry count, the partition tag value indicating a number of procreation events in the ancestry of the individual.

Yi-Kuei teaches: wherein the partition tag of the candidate individual is an ancestry count, the partition tag value indicating a number of procreation events in the ancestry of the individual (“The step of executing the algorithm includes: defining a count and a generation number, wherein the start value of the count is zero; adding one to the count when executing the algorithm every time; judging if the count equal to the generation number; executing a roulette wheel selection to select two of the transmission assignments when the count smaller than the generation number, wherein the two of the transmission assignments are defined as two parent transmission assignments; executing a crossover operation and a mutation operation to transform the two parent transmission assignments into two offspring transmission assignments.” [0011]).

Hodjat and Yi-Kuei are both in the same field of endeavor of disclose genetic algorithms and are analogous. Hodjat teaches an exemplary genetic algorithm that uses fitness, experience level and a partition tag for assigning candidate individuals to competition pools. Yi-Kuei teaches a count value that indicates the number of procreation events. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the partition tag of Hodjat with the procreation count as taught by Yi-Kuei to yield predictable results. One would have been motivated to use the procreation number as an age value to yield desired results (Yi-Kuei [0011] and Hodjat [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (US 2014/0258279) and Lin et al. (US 20120016804) teach exemplary genetic algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122